Citation Nr: 1325307	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  09-27 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to July 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO granted service connection for bilateral pes cavus, assigning an initial 10 percent disability rating.  

In April 2011, the Board remanded the issue for further evidentiary development; in that decision the Board also remanded claims for service connection for bilateral knee and ankle disorders.  By a March 2012 rating decision, the agency of original jurisdiction (AOJ) granted service connection for bilateral ankle and knee disorders, and the Veteran has not filed a notice of disagreement with the initial ratings assigned therein.  Thus, the Board finds that the issues of service connection for bilateral knee and ankle disorders have been granted in full and are thus not now before the Board on appeal.

As the appeal of the Veteran's claim for an initial rating in excess of 10 percent for bilateral pes cavus emanates from his disagreement with the initial 10 percent rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in December 2009.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for an initial rating in excess of 10 percent for bilateral pes cavus.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The record reflects that the Veteran underwent VA examination in July 2009 to assess the current severity of his foot disorder.  Report of that examination reflects that the Veteran complained of pain in his feet and cramping in all of his toes bilaterally.  The Veteran further complained of swelling, stiffness, weakness with movement, and a lack of endurance.  The examiner noted that the Veteran used orthotics in his shoes and walked with a cane.  The Veteran reported that he could walk only about one quarter of a mile without resting.  Physical examination revealed tenderness in his heels bilaterally, as well as swelling in his right ankle.  No painful motion, swelling, instability, or weakness was noted.  Angulation and dorsiflexion at the first metatarsophalangeal joint and stiffness of the joint was noted at 5 degrees bilaterally.  No major limitations of dorsiflexion or abnormal positioning of toes were noted, although the Veteran was found to have tender plantar fascia bilaterally.  Radiological examination revealed bilateral pes cavus as well as bilateral hallux valgus deformities and calcaneal spurs in the Veteran's heels.  The examiner diagnosed the Veteran with bilateral pes cavus, bilateral hallux valgus, and bilateral heel spurs.  However, the examiner did not address whether the bilateral hallux valgus and heel spur disabilities, which were found on examination, were etiologically related to the bilateral pes cavus for which he is service connected.

Pursuant to the Board's April 2011 remand, the Veteran again underwent VA examination in May 2011.  At that time, he was noted to complain of pain in his feet, as well as swelling, stiffness, fatigability, weakness, and lack of endurance.  He stated that the pain is exacerbated by walking or standing and that he was able to walk only a few yards.   Physical examination of the feet revealed swelling, weakness, and abnormal weight bearing, as well as moderate tenderness at the ankle joints.  The Veteran was found to have dorsiflexion of the ankles from 0 to 20 degrees bilaterally.  However, the examiner indicated that he was not performing an examination concerning the Veteran's hallux valgus.  Further, when asked if there was evidence of malunion or nonunion of the tarsal or metatarsal bones, the examiner responded "Yes," but when asked to clarify the nature of that disorder, responded only, "pes cavus."  In addition, the examiner found that the Veteran experienced "severe metatarsus adductus" but failed to clarify that finding or determine if the disorder is etiologically linked to the Veteran's service-connected pes cavus.  In addition, despite reciting verbatim the instructions and questions posed in the Board's April 2011 remand, the VA examiner failed to discuss whether there is any tenderness of the metatarsal heads due to pes cavus, any dorsiflexion of the toes or hammer toes, shortening of plantar fascia, marked varus deformity, or very painful callosities.  In addition, in relation to the Board's instruction regarding the diagnosed calcaneal heel spurs, the examiner stated only that the spurs were mild and "asymptomatic."  He failed to discuss whether the spurs are etiologically linked to the Veteran's service-connected pes cavus.  Further, and despite a clear directive in the April 2011 Board remand that was quoted in the report, the examiner did not discuss the presence, severity, or etiology of the Veteran's diagnosed hallux valgus.  Instead, the examiner stated only that the Veteran's "current feet pain is at least as likely as not caused by or a result of service connected pes cavus."

Once VA undertakes to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

In this case, although the May 2011 VA examiner appears to have attempted an evaluation of the Veteran's foot disorders, the Board notes that-despite clear instructions in the April 2011 remand-the May 2011 VA examination failed to respond to the specific questions posed by the Board concerning the current severity of the Veteran's pes cavus in the context of the rating criteria and the etiological relationship of his other foot disorders, including hallux valgus and calcaneal heel spurs, to his service-connected pes cavus.  This is so despite specific instructions to the AOJ in the April 2011 remand regarding the questions to be answered by the VA examiner.  Because the examinations present in the record do not fully provide answers to these questions, the VA medical opinions obtained to date are inadequate.  See 38 C.F.R. § 4.2 (2012) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is again required.

Thus, the Board finds that another VA examination is needed to provide current findings with respect to the Veteran's service-connected bilateral pes cavus.  Specifically, the VA medical examiner must address the etiology of the additional foot disabilities diagnosed by the examiner in July 2009, providing a clear and detailed opinion as to whether these disabilities are linked to the Veteran's service-connected bilateral pes cavus.  In addition, the examiner must discus the current severity of the Veteran's service-connected pes cavus in the context of the relevant rating criteria.  In light of this, remand is again required to have a qualified examiner supplement the record with report regarding the current severity of the Veteran's bilateral pes cavus, as well as any other related foot disability from which he is found to be suffering.  Under these circumstances, the Veteran must be scheduled to undergo examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.  In particular, the examiner must identify and describe the current severity of all symptoms of the bilateral foot disability at issue and must take into consideration the Veteran's report of the severity of his symptoms.  The examiner must also clarify if any of the identified separate problems are part of the Veteran's service-connected bilateral pes cavus.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  

Foot examination-The examiner must report range of motion in degrees, including dorsiflexion and plantar flexion.  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the feet; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  (If no such problems exist, this should be specifically noted.)  The examiner must express functional losses in terms of additional degrees of limited motion (beyond the limitation shown on examination).  It should be specifically noted whether dorsiflexion is functionally limited to a right angle (0 degrees of dorsiflexion).

The examiner must also specifically state whether there is any tenderness under the metatarsal heads due to pes cavus, and if so must identify whether such tenderness is definite or marked.  The examiner must further state whether there is any dorsiflexion of the toes or hammer toes, any shortening of plantar fascia, marked varus deformity, or very painful callosities.  Each foot must be clearly and separately analyzed in this way.

The examiner must further address the etiology of both the hallux valgus and heel spur disabilities that were diagnosed at the July 2009 VA examination, providing a clear opinion as to whether either is etiologically linked to his time in service or has been caused or made chronically worse by pes cavus.  The examiner must set forth all examination findings, along with the complete rationale for all opinions expressed.  

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

3.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

